NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3698-19

ALLAN B. BRAGGIN,

          Plaintiff-Appellant,

v.

BOROUGH OF RAMSEY,
MAYOR DEIRDRE DILLON,
in her individual and official
capacity, and STEVE FORBES,
in his individual and official
capacity,

     Defendants-Respondents.
___________________________

                   Argued September 20, 2021 – Decided January 6, 2022

                   Before Judges Sabatino, Mayer, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-6101-18.

                   Richard D. Picini argued the cause for appellant
                   (Caruso Smith Picini, PC, attorneys; Richard D. Picini,
                   of counsel and on the briefs).

                   Mary C. McDonnell argued the cause for respondents
                   (Pfund McDonnell, PC, attorneys; David T. Pfund,
            Mary C. McDonnell, and Joseph A. Keane, on the
            brief).

PER CURIAM

      Plaintiff Allan B. Braggin appeals from an April 24, 2020 Law Division

order granting defendants Borough of Ramsey, Mayor Deidre Dillon and Steve

Forbes' motion for summary judgment and dismissing his two-count complaint

in which he alleged defendants violated the New Jersey Civil Rights Act

(NCRA), N.J.S.A. 10:6-1 to -2, based on their purported selective prosecution

of the Borough's zoning laws and in retaliation for exercising his First

Amendment rights at public hearings. We affirm.

                                         I.

      In our review of the record, we viewed the facts and all reasonable

inferences therefrom in the light most favorable to plaintiff, the party against

whom summary judgment was entered. Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 540 (1995); R. 4:46-2(c). Applying that standard, the record

before the trial court established the following facts.

      Plaintiff and his wife have lived at the same home in Ramsey for nearly

fifty years. At various times during that period, plaintiff stored approximately

seven or eight cars and flatbed trailers on his property along with at least four

canopies, or storage sheds. The condition of plaintiff's property led to three

                                                                           A-3698-19
                                         2
investigations by municipal zoning officials in 2012, 2015, and 2016 , and

ultimately to the issuance of numerous municipal summonses. We detail those

investigations to provide context for our opinion.

      A. The 2012 Zoning Investigation

      On October 23, 2012, plaintiff received a letter from Richard Mammone,

Ramsey's former zoning officer, notifying him that a neighbor had complained

about the condition of his property. The letter noted that Mammone had also

observed several violations at plaintiff's residence, including "[n]umerous

unregistered or junk vehicles on the property . . . [n]umerous storage sheds or

pods . . . [and] [p]roperty maintenance violations . . . [including] storage of

construction materials, metal scrap and other debris."

      Plaintiff testified that when Mammone came to inspect the property he

spoke on the phone with Borough Attorney Peter Scandariato, who allegedly

told him not to worry about the canopies or sheds because they were

"grandfathered."      The motion record, however, is devoid of written

documentation from the Borough confirming that plaintiff's canopies were

grandfathered, and not in violation of municipal zoning regulations.

      On December 6, 2012, Mammone sent plaintiff another letter stating that

"[t]he area in the rear of [his] lot ha[d] been satisfactorily cleaned . . . [t]he area


                                                                                 A-3698-19
                                          3
along the southernly side of [his] lot require[d] additional cleanup . . . [and] [a]ll

unregistered or inoperable vehicles must be removed." No summonses were

issued, however.

      Plaintiff also alleged that Scandariato physically assaulted him prior to a

public meeting in 2014. According to plaintiff, Scandariato, "lunged at [him],

put his hands on the wall, came into [his] face with his body within inches of

[his] face, screaming and swearing in a red face puffed out manner, saliva

spewing on [his] face."        Plaintiff, however, never filed charges against

Scandariato, nor did he name him as a defendant in this action.

      B. The 2015 Investigation and Enforcement Action

      On March 11, 2015, plaintiff's neighbor emailed Mammone complaining

about overgrown shrubs, dilapidated structures, and peeling paint that he

observed on plaintiff's property.      On March 20, 2015, Mammone went to

plaintiff's property to investigate the complaint and plaintiff responded by

contacting the police, alleging Mammone was trespassing.

      Ramsey police subsequently arrived at plaintiff's residence and completed

an investigation report. The report stated that plaintiff felt that he was being

"harassed" by Mammone, who informed the police he was investigating a

complaint in his official capacity as zoning officer.


                                                                                A-3698-19
                                          4
      On March 23, 2015, Mammone sent plaintiff a letter addressing the March

20, 2015 incident. He explained that a "complaint ha[d] been received regarding

zoning violations on [plaintiff's] property," specifically, that bamboo planted on

plaintiff's property was overgrown, plaintiff had exceeded the permissible

number of sheds on the property, and the property was covered in debris. The

letter further advised plaintiff that he had thirty days to correct the violations,

and his failure to do so would result in the issuance of a summons.

      On April 2, 2015, Mammone received a letter from plaintiff

acknowledging the conditions and detailing his progress to remedy the above

referenced violations. Plaintiff confirmed that he had cut the bamboo back to

his property line. Plaintiff maintained, however, that Scandariato previously

found that his "temporary" sheds were "'grandfathered' as they preceded the

local [ordinance] about them." He further noted that the matter was "closed out"

and Mammone had given him "a clear OK." Plaintiff also requested a thirty-day

extension to remediate the remaining violations.

      On April 7, 2015, Mammone granted plaintiff a thirty-day extension.

Significantly, Mammone also advised plaintiff that Scandariato had no

"recollection of advising that the sheds mentioned in [his] letter of March 23,




                                                                             A-3698-19
                                        5
2015, were grandfathered." He also noted that any sheds installed after 1975

would be in violation of municipal zoning ordinances.

      On May 8, 2015, plaintiff informed Mammone that he was advised by

Scandariato that as long as he made a good faith effort in correcting the

violations Mammone "would be agreeable to grant further extensions." He also

stated that the canopies had been on the property for many years and reiterated

that there was no problem with them in 2012.          Further, plaintiff "sought

clarification" on why the "(shed/pod) violations" were "removed" in 2012. In

addition, plaintiff stated that due to his age and health, he needed an additional

ninety-day extension to remove the canopies as there was "years of accumulated

items" in them.

      Mammone responded on May 13, 2015 that his "policy as Zoning Officer

has been to grant extensions of time if the violations are being corrected in a

timely manner." He noted, however, that he cannot make that determination

unless he was able to inspect the property and he would not grant a further

extension unless he was permitted to view the property.

      Mammone further clarified that "the time frame of when the sheds were

installed could not be determined with any certitude in 2012" and that he was

provided with aerial photographs from 2002 that "indicate the sheds were


                                                                            A-3698-19
                                        6
erected after that date in violation of the maximum number of sheds permitted

by the code." On May 26, 2015, plaintiff emailed Mammone explaining that he

was "welcome to observe [the] property from [the] property line." In response,

Mammone scheduled an inspection for June 10, 2015 and notified plaintiff that

if he was "unable to verify progress in remediation of the violation a municipal

summons [would] be issued."

      On June 5, 2015, plaintiff emailed Mammone confirming that he and

Mammone had agreed to conduct the inspection on June 11, 2015. Plaintiff also

stated that he intended to "purchase an enclosed trailer to secure and protect

from the weather valuable items . . . stored in the canopies." On June 11, 2015,

Mammone and Bruce Vozeh, the Borough Administrator, conducted an

inspection of plaintiff's property.

      Mammone thereafter sent plaintiff a letter on July 13, 2015 from

Scandariato, dated June 23, 2015, which explained that the "sheds existing at

the subject property are not temporary storage containers" within the meaning

Chapter 27 of the Borough Code. Scandariato stated that the sheds were instead

improperly constructed "accessory buildings" subject to Chapter 34 of the

Borough Code.




                                                                          A-3698-19
                                       7
      On July 30, 2015, Mammone sent a letter to plaintiff acknowledging his

demand to "rely on [his] word that the cleanup is progressing." Mammone noted

that he agreed to grant thirty-day extensions to allow plaintiff the necessary time

to "obtain a trailer that [he] believe[ed would] ameliorate the violations."

Nonetheless, Mammone stated that "prior to granting a [thirty day] extension, a

follow-up inspection" would be required.

      On August 7, 2015, plaintiff wrote a letter to Mammone summarizing a

meeting he had with him on August 6, 2015. Plaintiff explained:

                  I repeated that on [June 11, 2015] []Vozeh, . . .
            and you . . . conducted an on-site inspection and
            discussion of my property witnessed by my wife. I
            repeated that we had told you that no physical change
            to the site would be made until the "enclosed trailer"
            arrives and that we would give you progress reports as
            requested which we have done.

                  I repeated that I had told you of the heavy racks,
            6x6 timbers inside the "canopies" that had to be
            removed before the "canopy" structures could be taken
            down.

                   I noted that once the "enclosed trailer" arrives on
            site I will need to move the remaining items from the
            "canopies" into the trailer. I estimated – [four] weeks
            or so to move the items into the trailer and to
            disassemble the racks and timbers and then take down
            the "canopies[.]" You … agreed.




                                                                             A-3698-19
                                        8
      On August 21, 2015, Mammone informed plaintiff that he would only be

permitted to have one trailer "exclusively for the storage of the numerous items

on [the] property."    A few days later, plaintiff requested that Mammone

reconsider the August 21, 2015 decision and permit him to have two trailers. At

some point thereafter, Mammone resigned from his position as Zoning Officer.

      Plaintiff testified that during one of Mammone's inspections he explained

that he had a "compulsion to attend many Borough meetings." Plaintiff alleged

that Mammone responded "[w]ell now you'll have more time not to go to – to

fix the issues that we have these violations of, so you won't have to go to the

meetings, and you can spend your time repairing or mitigating the issues."

Plaintiff stated that he believed this comment was a "veiled threat" but he "didn't

really put any thought to it." Nevertheless, plaintiff kept this belief "in t he

background" and stopped attending public meetings for the remainder of 2015.

      On June 1, 2016, plaintiff attended a public meeting regarding the

Borough's senior center because he "heard no correspondence from the Borough

for many, many months" about the canopy violations. Plaintiff testified that

when Scandariato recognized him in the crowd he said "[o]h Mr. Braggin, I'm

surprised to see you here attending a meeting."




                                                                             A-3698-19
                                        9
      Plaintiff considered Scandariato' s expression of "surprise[]" as part of an

organized plan to "silence" him. Plaintiff also stated he received "push-back"

from Mayor Dillon, Vozeh, and Scandariato "on several of the issues he brought

up" at the meeting and believing there "was hostility" towards him.

      When asked whether he had "express[ed] any hostility towards any

member of the Borough or its official employees at any meetings," he stated, "I

don't consider hostility a word. There are sometimes heated discussions on

disagreements. That is normal when people have different views, but my views

and my statements, I try to make – I try to make with the basis of facts." Plaintiff

was then asked how "hostility is not a word when it's [him] expressing [his]

opinion, but it's a word you use when [defendants] are expressing their[s]?"

Plaintiff explained:

            Because I'm speaking as a public comment, which is my
            right to express my opinion, and then negativity and
            hostility that is garnered back is inappropriate. Even if
            it's based on fact and I'm not – and if I used a louder
            voice or whatever, which is my emotional compassion,
            that shouldn't garner hostility and negativity. One
            should in a governing body listen and learn, as General
            Mattis says, leadership is listen, learn, lead.

      C. The 2016 Investigation

      In July 2016 defendant Steve Forbes was hired as Assistant Zoning

Officer. Forbes testified that he received a complaint regarding canopies on

                                                                              A-3698-19
                                        10
plaintiff's property and drove by the residence to investigate and document his

findings with photographs.

      Thereafter, on August 17, 2016, Forbes sent plaintiff a letter stating that

he had "been reviewing open files" and referenced plaintiff's August 7, 2015

letter where he stated that he needed an "estimated [four] weeks or so to move

the items into the trailer and to dissemble the rack timbers and then remove the

'canopies.'" Forbes further explained that he "went past [plaintiff's] residence

on August 5, 2016 and did see that the trailer ha[d] arrived and [was] situated

on [the] property, but the 'canopies' [were] still in place." Forbes then requested

that plaintiff "provide a reason as to why [he had not] moved forward with the

agreed upon time frame with the Borough."

      On October 21, 2016, Forbes sent plaintiff another letter informing him

that he had "recently driven by [the] property confirming that the enclosed trailer

is onsite, but the canopies remain up." Forbes also told plaintiff that he had

"[thirty] days to complete this task and remove all 'canopies'" and that failure to

do so would result in a municipal summons. On November 9, 2016, plaint iff

and his attorney met with Forbes and Scandariato to discuss the ongoing

investigation.




                                                                             A-3698-19
                                       11
      On December 9, 2016, Forbes emailed plaintiff requesting a site visit to

"verify that the [one] canopy we had agreed that would be down by the end of

November has been removed." Forbes further explained that he needed "to

inspect the property and to form a time frame to complete the rest of the cleanup

and removal of the [canopies]."

      That same day plaintiff responded stating "[t]he canopy located in the

middle of [the] property was removed prior to [December 1, 2016] as indicated

by the attached dated 'before and after' photographs." Plaintiff further stated

that this could "easily be viewed from [the] street or Hubbard School Lane as

there are no longer leaves on the trees that might obscure the view."

      D. The Summonses

      On December 16, 2016, Forbes sent a letter to plaintiff serving him with

a series of summonses indicating plaintiff violated a Borough ordinance, for

maintaining, and failing to remediate, the canopies on his property, as an

improper accessory building. The summonses were issued only against plaintiff

and not his wife, who plaintiff asserts also owns the property

      After the matter was transferred to the Presiding Municipal Court Judge

of Bergen County, plaintiff moved to dismiss the summonses which the court

granted on September 7, 2017, concluding that "canopies [did] not constitute


                                                                           A-3698-19
                                      12
'buildings' within the meaning of Ramsey Borough Code, Section 34-4.5."1

Forbes testified that he did not appear for hearing on the motion to dismiss as

he "was not notified."

      Plaintiff filed a notice of claim against defendants and later a two-count

complaint in which he alleged that Forbes and Mayor Dillon violated the NJCRA

(Count I), as did the Borough (Count II). According to plaintiff, defendants

engaged in a pattern of retaliatory conduct that infringed his First Amendment

rights. He maintained that he was a concerned resident who frequently attended

public meetings where he advocated for "good government, openness, and

transparency" causing municipal officials to respond "aggressively," leading to

their selective prosecution of him.

      After the close of discovery, defendants moved for summary judgment.

Judge Lisa Perez Friscia considered the parties' submissions, conducted oral

argument, and granted defendants' application on April 24, 2020.         In her

accompanying written decision, the judge considered and rejected plaintiff's

claims that defendants engaged in selective prosecution or constitutional

retaliation, and concluded that plaintiff's constitutional rights had not been



1
   The record does not contain a copy of the transcript from the proceedings
related to the motion to dismiss.
                                                                          A-3698-19
                                      13
violated the NJCRA. The court also found that defendants Dillon and Forbes

were entitled to qualified immunity under Brown v. State, 230 N.J. 84, 89

(2017). Finally, Judge Perez Friscia concluded that plaintiff failed to establish

that any municipal official infringed upon his constitutional rights and, as such,

did not need to address the Borough's immunity.

      The court explained that to establish a prima facie case of selective

prosecution a plaintiff must establish "(i) others similarly situated generally had

not [been] prosecuted for conduct similar to [plaintiff's] and (ii) the

[g]overnment's discriminatory selection was based on impermissible ground[s]

such as race, religion, or exercise of First Amendment rights." Wayte v. United

States, 470 U.S. 598, 605 (1985). Judge Perez Friscia noted that she viewed the

facts in the light most favorable plaintiff as required by Brill and determined

there were "no genuine issues of material fact remaining for a jury to decide."

The court found:

            Plaintiff was notified of the zoning violations on his
            property, after the Borough received a neighbor's
            complaint setting forth multiple issues, on March 20,
            2015, roughly twenty-one months prior to the
            summonses being issued in December 2016 and
            January 2017. Throughout that time, defendants
            granted plaintiff many extensions to comply with
            alleged zoning violations. Further, plaintiff stated in
            numerous letters to Borough officials he was
            attempting to comply with the zoning requirements by

                                                                             A-3698-19
                                       14
             cleaning the debris on his property and was willing to
             eventually remove the sheds altogether. Plaintiff's
             letters clearly acknowledge the magnitude of the sheds,
             canopies and items which needed addressing.
             Relevantly, plaintiff does not provide any
             documentation of the 2012 enforcement wherein
             Borough officials conclude plaintiff's sheds were
             preexisting non-conforming uses nor does plaintiff
             address or dispute the alleged aerial photographs
             demonstrating the sheds were built after the ordinance
             was enacted. Additionally, plaintiff [did] not provide
             sufficient evidence [that] the Borough ordinance was
             only enforced against him and his property and not
             against other properties with similar structures located
             on them.

      In addition, Judge Perez Friscia denied plaintiff's claim that defendants

constitutionally retaliated against him based on his civic participation after

applying the three-part test stated in Eichenlaub v. Township of Indiana, 385

F.3d 274, 282 (3d Cir. 2004). Specifically, Judge Perez Friscia explained that

"[p]laintiff must prove (1) that he engaged in constitutionally protected activity;

(2) that the government responded with retaliation; and (3) that the protected

activity caused the retaliation." In support of her decision, the judge concluded

that Mammone's purported statement that plaintiff would "have more time . . .

to fix the issues . . . so you won't have to go to the meetings" was "insufficient

to substantiate plaintiff's claims."




                                                                             A-3698-19
                                       15
      Judge Perez Friscia further explained that "plaintiff provide[d] no

evidence to establish that . . . Forbes and Mayor Dillon had any actual

discussions or meetings regarding plaintiff's zoning enforcement actions and

that such enforcement was directly related to interfering [with] plaintiff's right

to speak at public hearings." On this point, the court emphasized that both

Forbes and Mayor Dillon "testified they did not speak to one another regarding"

the zoning actions.

      The judge further addressed whether Mayor Dillon and Forbes were

entitled to qualified immunity. Judge Perez Friscia, citing Brown, 230 N.J. at

89, stated that "[t]o determine whether qualified immunity applies, two inquiries

are pertinent: (1) were plaintiff's constitutional rights violated; and (2) 'was the

constitutional right being violated clearly established at the time so that any

reasonable officer acting competently in the circumstances would have known

of the constitutional violations.'" The judge concluded that both Mayor Dillon

and Forbes were entitled to qualified immunity because "no facts ha[d] been

presented to suggest defendants undertook an investigation of plaintiff's

property specifically to interfere with his constitutional rights as a proper

complaint was initiated prior to any such investigation."




                                                                              A-3698-19
                                        16
      Finally, the court determined that it was not necessary to address the

Borough's immunity. Relying upon N.J.S.A. 59:2-102 and Monell v. Department

of Social Services of City of New York, 436 U.S. 658, 691 (1978), the court

concluded that there was "no evidence presented [that] . . . Forbes or Mayor

Dillon acted in such a manner as to specifically interfere with plaintiff's

constitutional rights."

      This appeal followed in which plaintiff raises five primary arguments. He

contends the court:       1) applied an incorrect legal standard to his First

Amendment retaliation claims,       2) erred in finding that plaintiff had not

established a prima facie case of selective prosecution, 3) failed to correctly

apply the Brill standard when there remained genuine issues of material fact, 4)

committed error in concluding Mayor Dillon and Forbes were entitled to

qualified immunity, and 5) improperly declined to address the Borough's

liability. We disagree with all of these arguments and affirm substantially for

the reasons expressed by Judge Perez Friscia in her thoughtful and

comprehensive twenty-five-page written opinion that accompanied the April 24,

2020 order.


2
  N.J.S.A. 59:2-10 provides "[a] public entity is not liable for the acts or
omissions of a public employee constituting a crime, actual fraud, actual malice,
or willful misconduct."
                                                                           A-3698-19
                                      17
                                      II.

      In his first point, plaintiff argues the judge applied the incorrect standard

in evaluating his First Amendment retaliation claim, and that his claim should

have been analyzed under the three-part test delineated in Eichenlaub, 385 F.3d

at 282. Plaintiff also asserts that he satisfied the Eichenlaub test and established

a prima facie case of First Amendment retaliation.

      The NJCRA is modeled on 42 U.S.C. § 1983. Rezem Family Assocs., LP

v. Borough of Millstone, 423 N.J. Super. 103, 115 (App. Div. 2011). It affords

a private right of action against persons who act "under color of law" to interfere

with "rights, privileges or immunities" secured not only "by the Constitution or

laws of this State," but also "by the Constitution or laws of the United States."

N.J.S.A. 10:6-2(c).

      "Two types of private claims are recognized under this statute: (1) a claim

when one is 'deprived of a right,' and (2) a claim when one's rights have been

'interfered with by threats, intimidation, coercion or force.'" Lapolla v. Cnty. of

Union, 449 N.J. Super. 288, 306 (App. Div. 2017) (quoting Felicioni v. Admin.

Office of Courts, 404 N.J. Super. 382, 400 (App. Div. 2008)).

      Participation at public meetings is a substantive right under the First

Amendment. See State v. Charzewski, 356 N.J. Super. 151, 155 (App. Div.


                                                                              A-3698-19
                                        18
2002). This right, however, is not "unbridled" and is "subject to reasonable time,

manner and place limitations." Id. at 156.

        In Eichenlaub, the Third Circuit stated that "constitutional retaliation

claims are analyzed under a three-part test." 385 F.3d at 282. Specifically,

plaintiff "must prove (1) that he engaged in constitutionally-protected activity;

(2) that the government responded with retaliation; and (3) that the protected

activity caused the retaliation." Ibid. "The threshold requirement is that the

plaintiff identify the protected activity that allegedly spurred the retaliation."

Ibid.

        Plaintiff maintains that the court incorrectly applied the standard for

selective prosecution outlined in Wayte, 470 U.S. 598, to his First Amendment

retaliation claim. Plaintiff ignores the fact that the court separately evaluated

his First Amendment retaliation claim under Eichenlaub, the same standard he

asserts should have been applied. Indeed, Judge Perez Friscia conducted a

thorough analysis of the referenced claim under the Eichenlaub three-part test.

        Plaintiff further argues that he has established a prima facie case of First

Amendment retaliation under Eichenlaub. In this regard, he maintains that his

participation at public meetings is a substantive right under the First Amendment

and that defendants issued the municipal summonses in retaliation for comments


                                                                              A-3698-19
                                        19
he made at public meetings. He asserts that he "has provided evidence that the

Borough of Ramsey undertook efforts to prosecute him for alleged canopy

violations in 2015 through 2017 . . . as a direct response to [his] constitutionally

protected activities." Again, we disagree.

      There is no dispute that plaintiff's participation at public meetings is a

substantive right protected under the First Amendment. See Charzewski, 356

N.J. Super. at 155. Nevertheless, plaintiff's theory that defendants retaliated

against him for his comments by attempting to enforce its zoning regulations,

thereby satisfying prongs two and three under Eichenlaub, are not supported by

the record.

      First, plaintiff claims that the 2015 investigation into his canopies was

retaliatory because the issue was resolved in 2012 when they were determined

to be "preexisting non-conforming structures."        In support of his position,

plaintiff points to his own testimony that the canopies were "grandfathered" and

the December 6, 2012 letter from Mammone summarizing plaintiff's progress in

remediating the violations which does not reference the canopies.

      Here, plaintiff correctly notes that the December 6, 2012 letter makes no

reference to the canopies. However, in Mammone's April 7, 2015 letter, he notes

that Scandariato "had no recollection of advising that the sheds . . . were


                                                                              A-3698-19
                                        20
grandfathered."    Plaintiff points to no other support for his self-serving

statement, or any formal municipal action, suggesting any of his municipal

violations, which included more than the alleged illegal canopies, were

permitted uses at the time of the 2012 or 2015 letters.

      Plaintiff also asserts that the 2015 investigation was instituted in

retaliation of his comments made to Mammone about his "action or inaction"

regarding his complaints about his neighbor's property violations. The record,

however, establishes that the 2015 investigation began after a neighbor emailed

Mammone on March 5, 2015, about potential property violations. Indeed, this

email notes that the neighbor was "concerned that [plaintiff] has several

structures that [l]ook as if they were meant to be temporary but have become

permanent and [are] in disrepair." We are satisfied that the record fails to create

a genuine and material question of fact that Mammone acted inconsistently or

in a retaliatory manner.

      Plaintiff further contends that Mammone's "veiled threat" to stop

attending public meetings is evidence of defendants' retaliatory intent. As noted,

plaintiff testified that Mammone stated "[w]ell now you'll have more time not

to go – to fix the issues we have with these violations, so you won't have to go

to the meetings, and you can spend your time repairing or mitigating these


                                                                             A-3698-19
                                       21
issues." First, we note that despite nearly two years of discovery, plaintiff never

deposed Mammone to explore this comment.             In any event, that comment,

assuming it was made, cannot be reasonably interpreted to imply a threat, as it

is simply a statement indicating that plaintiff was required to remediate the

property violations. Further, plaintiff's admission that he "didn't really put any

thought to [the comment]" supports the conclusion that he did not feel threatened

by Mammone's alleged statement.

      We also note plaintiff never connects the alleged physical assault by

Scandariato to his constitutional retaliation claim. Further, the factual record

does not support an inference that Scandariato's action was part of a concerted

effort by defendants to retaliate against plaintiff in an effort to chill his speech

or prevent his attendance at future meetings. By the time of Scandariato's

confrontation with plaintiff, the 2014 investigation had already commenced, and

plaintiff thereafter attended numerous municipal hearings and meetings.

      In addition, plaintiff claims that the 2016 investigation into the property

violations by Forbes only occurred because he resumed attending meetings and

received push back from Vozeh, Mayor Dillon, and Scandariato.                Again,

contrary to plaintiff's contention, there is no genuine nor material dispute of fact,

to dispute that Forbes opened the 2016 investigation after he received a


                                                                               A-3698-19
                                        22
complaint regarding canopies on plaintiff's property.             Plaintiff's own

correspondence confirms his efforts to remediate the conditions on the property

that, in part, formed the bases for the complaints.

      Finally, there is no support in the record for plaintiff's contention that

Mayor Dillon and Forbes conspired to issue the municipal summonses in

retaliation for plaintiff's comments made at public meetings. For example ,

Forbes specifically testified that he did not "have any involvement with the

mayor in [an] official capacity" nor did he "have any communications with the

office of the mayor" throughout the 2016 investigation. Similarly, Mayor Dillon

testified that she did not "have any involvement in [the] decision to investigate

the complaints regarding [plaintiff's] property" nor did she have any

"communication with anyone in the zoning department regarding the

investigation of [plaintiff]."

      In sum, plaintiff failed to present evidence that would raise a genuine issue

of material fact as to whether defendants "responded with retaliation" or that the

"protected activity caused the retaliation."     Eichenlaub, 385 F.3d at 282.

Accordingly, the court did not err in finding that plaintiff failed to establish a

prima facie case of First Amendment retaliation under Eichenlaub.




                                                                             A-3698-19
                                       23
                                      III.

      Plaintiff also contends that the court erred in concluding that he had not

established a prima facie case for selective prosecution. Specifically, plaintiff

asserts that he has satisfied the two-part test delineated in Wayte, 470 U.S. at

608, because the summonses were only issued against plaintiff, not his spouse,

and defendants' motivation to prosecute the zoning violations resulted from his

exercise of First Amendment rights at public comment sessions. We are not

persuaded.

      "Discriminatory enforcement of an otherwise impartial law by state and

local officials is unconstitutional." State, Twp. of Pennsauken v. Schad, 160

N.J. 156, 183 (1999). However, "[t]he conscious exercise of some selectivity in

enforcement is not a constitutional violation unless the decision to prosecute is

based upon an unjustifiable standard such as race, religion, or other arbitrary

classification." Ibid.

      A party asserting selective enforcement has a "heavy" burden of proof.

State v. Di Frisco, 118 N.J. 253, 266 (1990). As our Supreme Court has held:

             In order to prevail on a claim of discriminatory
             enforcement, the defendant must plead and prove
             intentional selectivity as well as an unjustifiable basis
             for the discrimination. "[The] standards require [the
             defendant] to show both that the . . . enforcement


                                                                           A-3698-19
                                       24
            system had a discriminatory effect and that it was
            motivated by a discriminatory purpose."

            [Ibid. (first alteration in original) (quoting Wayte, 470
            U.S. at 608).]

      "Stated differently, in order to prevail on a selective prosecution claim, a

defendant must prove that the 'prosecutorial policy had a discriminatory effect

and that it was motivated by a discriminatory purpose,'" and that "'similarly

situated individuals . . . were treated differently.'" State v. Ballard, 331 N.J.

Super. 529, 540 (App. Div. 2000) (quoting Washington v. Davis, 426 U.S. 229,

241 (1976)) (internal quotation marks omitted). Further, "[o]nce a prima facie

showing of a discriminatory prosecution has been made, however, 'the burden

of proof shifts to the State to rebut the presumption of unconstitutional action

by showing that permissible racially neutral selection criteria and procedures

have produced the monochromatic result.'" Ibid. (quoting Washington, 426 U.S.

at 241) (internal quotation marks omitted).

      Here, there is no evidence that defendants' decision to enforce its zoning

code was motivated by "race, religion, or other arbitrary classification."

Pennsauken, 160 N.J. at 183. For example, Forbes testified that the basis for the

2016 investigation stemmed from a complaint made by another Borough citizen.

Moreover, the record indicates that defendants had a legitimate reason for


                                                                            A-3698-19
                                      25
enforcing its zoning regulations in 2015 and 2016. Specifically, defendants

obtained aerial photographs indicating that plaintiff's canopies were constructed

after the Borough enacted the applicable ordinance, which regulated the

permissible number of accessory buildings. Moreover, Scandariato provided an

explanation stating that "[t]he subject sheds are accessory buildings which are

defined in Section 34-3 and regulated by Section 34-4.5 of Chapter 34 of the

Borough Code."

                                      IV.

     In plaintiff's third point, he contends Judge Perez Friscia erred by

misapplying the standard for summary judgment under Brill.            Specifically,

plaintiff asserts that the court "misapprehend[ed], [gave] undue weight, and/or

fail[ed] to give due weight to certain key material facts." Plaintiff also maintains

that the court did not view the evidence "in light most favorable to the non -

moving party." We disagree.

      We review the disposition of a summary judgment motion de novo,

applying the same standard used by the motion judge. Townsend v. Pierre, 221

N.J. 36, 59 (2015). Like the motion judge, we view "the competent evidential

materials presented . . . in the light most favorable to the non-moving party, [and

determine whether they] are sufficient to permit a rational factfinder to resolve


                                                                              A-3698-19
                                        26
the alleged disputed issue in favor of the non-moving party." Town of Kearny

v. Brandt, 214 N.J. 76, 91 (2013) (quoting Brill, 142 N.J. at 540); see also R.

4:46-2(c). If "the evidence 'is so one-sided that one party must prevail as a

matter of law,'" courts will "not hesitate to grant summary judgment." Brill, 142

N.J. at 540 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

      While a court must view the evidence in the light most favorable to the

non-movant, "[c]ompetent opposition requires 'competent evidential material'

beyond mere 'speculation' and 'fanciful arguments.'" Cortez v. Gindhart, 435

N.J. Super. 589, 605 (App. Div. 2014) (quoting Hoffman v. Asseenontv.Com,

Inc., 404 N.J. Super. 415, 426 (App. Div. 2009)). A motion for summary

judgment will not be defeated by bare conclusions lacking factual support,

Petersen v. Twp. of Raritan, 418 N.J. Super. 125, 132 (App. Div. 2011), self-

serving statements, Heyert v. Taddese, 431 N.J. Super. 388, 414 (App. Div.

2013), or disputed facts "of an insubstantial nature." Pressler & Verniero,

Current N.J. Court Rules, cmt 2.2 on R. 4:46-2 (2022).

     Plaintiff first claims that the court failed to give due weight to the fact that

the "summonses and correspondence were issued only against [plaintiff] as

opposed to Ms. Braggin." Here, the court acknowledged plaintiff's selective

enforcement argument and his position that "the summonses were issued only


                                                                               A-3698-19
                                        27
against him for the property violations, and not his wife [as a] co-property

owner." The court then reviewed the evidence in the record and concluded that

"plaintiff [did] not provide sufficient evidence [that] the Borough ordinance was

only enforced against him and his property and not against other properties with

similar structures located on them." Accordingly, the court considered the fact

that the summonses were only issued against plaintiff and concluded that it was

not sufficient to establish a prima facie claim of selective enforcement. We

discern no error in that conclusion.

     Plaintiff also contends that the court "misapprehend[ed] material facts"

when it stated that "[p]laintiff's letters clearly acknowledge the magnitude of the

sheds, canopies, and items which needed addressing." The court, however, did

not misapprehend this fact, as the correspondence between the parties illustrates

the "magnitude" of the "sheds, canopies, and items which needed addressing."

Indeed, plaintiff requested permission to acquire an additional trailer, in part, to

store the multitude of items that he had placed under the canopies.

     Plaintiff further claims that the court "erred in finding that plaintiff . . . d id

not dispute the alleged aerial photographs of sheds being built after the

ordinance was enacted" because he did dispute the photographs in his responses

to defendants' asserted material facts. Plaintiff's claim, however, misconstrues


                                                                                 A-3698-19
                                         28
the motion record. Specifically, defendants' statement of undisputed material

facts notes that:

             On May 13, 2015, Mr. Mammone sent [p]laintiff a
             letter denying a ninety (90) day extension because he
             needed to inspect the [p]roperty. Additionally, Mr.
             Mammone reiterated, as he had previously discussed
             this with [p]laintiff, after the complaint by [p]laintiff's
             neighbor, Mr. Mammone was provided aerial
             photographs form 2002 that showed the sheds were
             erected after 2002 and thus were in violation of the
             maximum number of sheds permitted by Borough code.

      In plaintiff's response to defendants' asserted material facts he stated:

             Admit letter was sent but denied as to remainder as
             judicial determination renders all of Mr. Mammone's
             conclusions erroneous in light of its dismissal with
             prejudice of all charges against [p]laintiff.

      It is clear from plaintiff's response that he did not dispute the accuracy of

the aerial photographs. Rather, plaintiff stated that he denied there were any

zoning violations based upon the September 7, 2017, dismissal of the municipal

summonses.

      Plaintiff's argument that the court improperly evaluated the motion record

contrary to Brill also lacks merit. Essentially, plaintiff reiterates his argument

that the record supports his prima facie claim for First Amendment retaliation.

As discussed above, however, after conducting a de novo review, we are

satisfied that the record failed to raise a genuine dispute of material fact

                                                                             A-3698-19
                                        29
regarding plaintiff's claims, and the court did not err in concluding plaintiff

failed to satisfy the Eichenlaub factors.

      Indeed, as Judge Perez Friscia noted, the record establishes that the 2015

and 2016 investigations began after neighbors made complaints about plaintiff's

property. Further, both Mayor Dillon and Forbes testified that they had no

communication about the commencement, or furtherance, of the 2015 or 2016

investigation, and the record fails to contain competent evidence to dispute that

fact or create any reasonable inferences that either Mayor Dillon or Forbe s

discussed the issues with plaintiff's property.

      We also disagree with plaintiff's claims that the court made improper

credibility determinations by accepting the deposition testimony of Mayor

Dillon and Forbes as true. Specifically, plaintiff argues that because the court

did not "consider[] . . . the fact that the testimony of both defendants . . . could

be dishonest given the obvious motive to conceal any wrongdoing" the court

erred in granting summary judgment.

      Plaintiff's argument misinterprets the standard for summary judgment.

Here, the court was required to review the testimony submitted "in the light most

favorable to the non-moving party," which it did. The court was not required to

accept unsupported conspiracy theories unmoored to the facts or consider a


                                                                              A-3698-19
                                        30
witness' sworn testimony untruthful simply because that witness represented an

adverse party.   As such, we find no error in the court's conclusion that there

remained "no genuine issues of material fact . . . for a jury to decide."

                                        V.

      In his fourth point, plaintiff contends Judge Perez Friscia committed error

when she concluded Mayor Dillon and Forbes were entitled to qualified

immunity. Relying on Brown, 230 N.J. at 98, plaintiff again argues the motion

record contained disputed issues of material fact, and the issue should have been

submitted to a jury. We are not persuaded.

      To determine if qualified immunity applies, we consider whether: (1)

plaintiff's constitutional rights violated; and (2) "was the constitutional right

being violated clearly established at the time so that any reasonable officer

acting competently in the circumstances would have known of the constitutional

violation." Brown, 230 N.J. at 89. When undertaking this inquiry, the court

must view the facts in the light most favorable to the party asserting the injury.

Id. at 98.

      In Brown, the Court explained qualified immunity as follows:

             The affirmative defense of qualified immunity protects
             government officials from personal liability for
             discretionary actions taken in the course of their public
             responsibilities, insofar as their conduct does not

                                                                            A-3698-19
                                       31
            violate clearly established statutory or constitutional
            rights of which a reasonable person would have known.
            The defense extends to suits brought under . . . the Civil
            Rights Act, N.J.S.A. 10:6-1 to -2.

            This state's qualified immunity doctrine tracks the
            federal standard, shielding from liability all public
            officials except those who are plainly incompetent or
            those who knowingly violate the law.

            [Id. at 97-98 (citations omitted).]

      Here, plaintiff has failed to show that Mayor Dillon or Forbes violated his

First Amendment rights. Indeed, as discussed, plaintiff failed to establish either

a claim for First Amendment retaliation or selective enforcement of the

Borough's municipal code. Moreover, plaintiff has failed to raise a genuine

issue of material fact as to both these claims, and therefore, this was not a case

that needed to be "submitted to the jury to determine 'the who-what-when-

where-why type of historical fact issues.'" Id. at 98-99 (quoting Schneider v.

Simonini, 63 N.J. 336, 359 (2000).

                                        VI.

      In his final point, plaintiff contends the court erred by declining to address

the issue of the Borough's liability. Specifically, plaintiff claims that the record

contains evidence that Forbes and Mayor Dillon "acted in such a manner as to

interfere with [plaintiff's] constitutional rights." Further, plaintiff argues that


                                                                              A-3698-19
                                        32
the Borough may be liable because "there is evidence of an individual with

policy making authority who committed a tort." Again, we disagree.

      A governmental unit "may not be sued under [Section] 1983 [and by

extension, the NJCRA] for an injury inflicted solely by its employees or agents."

Monell, 436 U.S. at 694. It cannot be held liable for the actions of its employees

solely based on the doctrine of respondeat superior. Id. at 691-95. Rather, "it

is when execution of a government's policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an entity is responsible

under [Section] 1983 [and by extension, the NJCRA]." Id. at 694; see also

Besler v. Bd. of Educ. of W. Windsor-Plainsboro Reg'l Sch. Dist., 201 N.J. 544,

565 (2010) (stating that a municipality can "be held liable for acts committed by

one of its employees . . . pursuant to a governmental policy or custom . . . that

violate[s] the Constitution").

      A plaintiff may establish the existence of a policy or custom by presenting

proof that the municipality: (1) adopted an official policy that deprived citizens

of their constitutional rights; (2) tolerated or adopted an unofficial custom that

deprived citizens of their constitutional rights; or (3) failed to affirmatively act

to train or supervise its employees so as to prevent them from unlawfully


                                                                              A-3698-19
                                        33
depriving citizens of their constitutional rights, although the need to do so was

obvious. See Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 584 (3d Cir.

2003). A municipality also may be liable for a single decision of an official who

"possesses final authority to establish municipal policy with respect to the action

ordered."   Stomel v. City of Camden, 192 N.J. 137, 146 (2007) (quoting

Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986)).

      As noted, the record does not support plaintiff's claims for First

Amendment retaliation or selective prosecution of the Borough's zoning

regulations and plaintiff failed to establish that the Borough had a policy or

custom which deprived him of his constitutional rights. Natale, 318 F.3d at 584.

Similarly, the record does not support plaintiff's argument that an individual

with policy making authority, i.e., Mayor Dillon, committed any tort. Stomel,

192 N.J. at 146.

      To the extent we have not addressed any of plaintiffs' remaining

arguments, it is because we have concluded they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-3698-19
                                       34